
	

113 HR 2539 IH: Prioritizing Energy Efficient Renewables Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2539
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Ms. Schakowsky (for
			 herself, Mr. Braley of Iowa,
			 Mr. Cartwright,
			 Mr. Delaney,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Holt, Mr. Huffman, Ms. Lee
			 of California, Mr.
			 Loebsack, Ms. Lofgren,
			 Ms. McCollum,
			 Mr. George Miller of California,
			 Mr. Moran,
			 Mr. Pocan,
			 Mr. Takano, and
			 Ms. Wilson of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain provisions of the renewable energy credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prioritizing Energy Efficient
			 Renewables Act of 2013.
		2.Certain
			 provisions of renewable energy credit made permanent
			(a)WindParagraph (1) of section 45(d) of the
			 Internal Revenue Code of 1986 is amended by striking , and the
			 construction of which begins before January 1, 2014.
			(b)GeothermalParagraph (4)(B) of section 45(d) of such
			 Code is amended by striking the construction of which begins before
			 January 1, 2014 and inserting is originally placed in service
			 after October 22, 2004.
			(c)HydropowerParagraph
			 (9)(A) of section 45(d) of such Code is amended by striking and before
			 January 1, 2014 both places it appears in clauses (i) and (ii).
			(d)MarineParagraph
			 (11)(B) of section 45d of such Code is amended by striking and the
			 construction of which begins before January 1, 2014.
			(e)Conforming
			 amendmentSection 45(d)(9) of
			 such Code is amended by striking subparagraph (C).
			(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2013.
			3.Repeal of
			 deduction for intangible drilling and development costs in the case of oil and
			 gas wells
			(a)In
			 generalSubsection (c) of
			 section 263 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: This subsection shall not apply to
			 amounts paid or incurred in any taxable year beginning after December 31, 2013,
			 by a taxpayer in the case of oil and gas wells..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2013.
			4.Repeal of
			 deduction for oil and gas income attributable to domestic production
			 activities
			(a)In
			 generalSection 199(c)(4)(B)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of clause (ii), by striking the period at the end of clause (iii)
			 and inserting , and, and by inserting after clause (iii) the
			 following:
				
					(iv)the production, refining, transportation,
				or distribution of oil, natural gas, or any primary product (within the meaning
				of section 927(a)(2)(C), as in effect before its
				repeal).
					.
			(b)Conforming
			 amendmentSection 199(d) of such Code is amended by striking
			 paragraph (9).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			5.Repeal of
			 percentage depletion for oil and gas
			(a)In
			 generalSection 611(a) of the Internal Revenue Code of 1986 is
			 amended by striking oil and gas wells.
			(b)Conforming
			 amendments
				(1)Section 613 of
			 such Code is amended by adding at the end the following:
					
						(f)Termination
				relating to oil and gasThis
				section shall not apply with respect to any oil or gas well in taxable years
				beginning after December 31,
				2013.
						.
				(2)Part I of subchapter I of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by striking section 613A (and by
			 striking the item relating to such section in the table of sections for such
			 part).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
